 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   R Alexander Acosta,                             No. CV-16-02737-PHX-ROS
10                   Plaintiff,                      ORDER
11   v.
12   Austin Electric Services LLC and Toby
     Thomas,
13
                     Defendants.
14
15
16         Pursuant to the Parties’ Stipulation re Entry of Protective Order Precluding Inquiry
17   Into or Reference to the Immigration Status of Non-Party Witnesses and good cause
18   appearing,
19         IT IS ORDERED the stipulation (Doc.203) is GRANTED.
20         It is ORDERED that during Defendants’ depositions or interviews of Plaintiff’s
21   informant witnesses conducted pursuant to paragraphs U through Y of the Third
22   Amended Scheduling Order (Doc. 102), Defendants or their counsel will not:
23         (1) Ask whether the informant witness is lawfully present in the United States;
24         (2) Ask whether the informant witness is lawfully authorized to work in the United
25         States;
26         (3) Ask the informant witness to provide his/her Social Security Number;
27         (4) Ask whether the informant witness is a U.S. citizen or foreign national; or
28         (5) Report the informant witness to any immigration enforcement agency or
 1   suggest to the informant witness that Defendants may do so.
 2   Dated this 15th day of October, 2018.
 3
 4
 5                                             Honorable Roslyn O. Silver
 6                                             Senior United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -2-
